Title: From James Madison to Thomas Newton, 11 November 1807
From: Madison, James
To: Newton, Thomas



Sir,
Department of State Novr. 11th. 1807.

In answer to the request contained in your letter of the 5 inst, I have the honor to inform you, that on a review of the interdictions by foreign powers of our maritime rights, authenticated to this Department, I do not find any within the presumed contemplation of the Committee of Commerce and Manufactures, other than those communicated by the President to the 2d. Session of the 9th. Congress, and the two Acts one of Great Britain the other of Spain, which accompanied his Message at the opening of the present Session of Congress.  I have the honor to be with great respect, Sir, your most Obt. Sert.

James Madison

